Citation Nr: 1702581	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Janice Dale, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's PTSD and depression were caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (f)(3).

The Board finds that the competent and credible evidence of record supports a finding that the Veteran's reported in-service stressor occurred, and that his diagnosed PTSD and depression are linked to that stressor.

The Veteran contends that while serving aboard the USS Mount McKinley, in the waters of Vietnam, he witnessed many civilians who were killed when the ship ran over their fishing boats while patrolling at night.  He contends that he saw people hurt or killed by this action and was instructed not to help.  He reports that these events have caused him to experience symptoms of PTSD and depression for many years that have become worse since his retirement.

The National Personnel Records Center has confirmed that the Veteran served aboard the USS Mount McKinley while it was stationed in the official waters of Vietnam from June 28, 1969, to July 22, 1969.  Such confirmation supports the credibility of the Veteran's contentions as to his service stressor.  The Joint Services Records Research Center stated in November 2011 that the Veteran's report of civilian casualties was not researchable as such records were not kept during the Vietnam War.  Because these causalities cannot be verified, the Board must look to the remainder of the evidence to determine the credibility of the Veteran's reported service stressors.  When taking into account the consistency of the Veteran's report of events that occurred while he served during the Vietnam War, both in statements to the VA in support of his claim as well as to multiple VA psychiatrists and mental health counselors, the Board finds that his statements are of probative weight.  Specifically, the VA treatment records reflect the finding that the Veteran meets the criteria for a diagnosis of PTSD based upon his service stressors.  

In May 2014, the Veteran underwent a comprehensive mental health assessment by a VA psychologist at which time he reported a detailed psychiatric history.  He reported a longstanding history of mental trauma related to his Vietnam service, when his Navy ship hit a boat full of women and children whom he could hear screaming as they drowned.  He reported that over the past four decades, he has experienced nightmares multiple times per week related to this event, as well as pervasive anxiety, concerns about his safety, a distrust of others, and trouble in public or social situations.  These symptoms significantly impacted his life and his relationships with his family.  He reported sadness and depression with lack of energy and motivation when he was reminded of the traumatic event.  As part of the assessment, the Veteran was assessed for PTSD under the DSM-V criterion and was found to meet each criterion.   He was diagnosed with PTSD based upon his service stressors.  It was concluded that he appeared to have been suffering from PTSD symptoms for most of his life since service.  Other VA treatment records also include a diagnosis of service related depression.

Thus, when reviewing the totality of the evidence, and when resolving the benefit of the doubt in favor of the Veteran, the Board finds credible evidence that the Veteran's reported in-service stressor occurred.  See 38 C.F.R. § 3.304 (f)(3).  Moreover, there is evidence of a diagnosis of PTSD based upon the DSM-V criteria, as well as a competent medical nexus between the Veteran's PTSD, and depression, and his active service.  For these reasons, the Board finds that service connection for PTSD and depression is warranted, and the claim for service connection is allowed.

ORDER

Service connection for PTSD and depression is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


